Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of this 15th day
of December, 2008, by and between Princeton National Bancorp, Inc., a Delaware
corporation (“Bancorp”), and Tony J. Sorcic (“Executive”).
WITNESSETH:
     WHEREAS, Executive is currently employed by Bancorp, as its President and
Chief Executive Officer;
     WHEREAS, Executive is currently employed by Citizens First National Bank, a
National banking association (the “Bank”), as its President and Chief Executive
Officer under terms and conditions set forth in the employment agreement entered
into between Executive and the Bank dated as of the 23rd day of October, 2000
(the “Prior Agreement”);
     WHEREAS, the Bank is a wholly-owned subsidiary of Bancorp; and
     WHEREAS, Executive and Bancorp desire to enter into this Agreement
pertaining to the terms of the continued employment of Executive with Bancorp
and the Bank and the security Bancorp is providing to Executive with respect to
his employment in lieu of the terms and conditions of the Prior Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
          1. Employment. Bancorp hereby agrees to continue to employ Executive
as its President and Chief Executive Officer, and to cause the Bank to continue
to employ Executive as its President Chief Executive Officer and Executive
hereby accepts such continued employment by Bancorp and the Bank upon the terms
and conditions herein set forth. The primary place of employment shall be at
Bancorp’s and the Bank’s principal offices, located at 606 South Main Street,
Princeton, Illinois 61356.
          2. Term and Automatic Renewal. The term of this Agreement and
Executive’s employment hereunder will be two (2) years commencing as of the date
first written above. On each day following the date first written above, this
Agreement and the term of Executive’s employment hereunder will automatically
renew for one (1) additional day until such time as: (i) the board of directors
of Bancorp or Executive elects not to extend the term of this Agreement by

 



--------------------------------------------------------------------------------



 



providing written notice to the other of such party’s election not to extend the
term beyond the then current termination date; or (ii) Executive’s employment is
terminated in accordance with Section 7 of this Agreement.

  3.   Duties. Executive will, during the term hereof:     (a)   faithfully and
diligently do and perform all such acts and duties and furnish such services as
the Boards of Directors of Bancorp or the Bank shall direct;     (b)   do and
perform all acts in the ordinary course of Bancorp’s or the Bank’s businesses
(with such limits as the Boards of Directors of Bancorp or the Bank may
prescribe) necessary and conducive to Bancorp’s and the Bank’s best interests;  
  (c)   execute all duties attendant to his office; and     (d)   devote his
full time, energy, and skill to the business of Bancorp and the Bank and to the
promotion of Bancorp’s and the Bank’s best interests, except for vacations,
absences made necessary because of illness, authorized leaves of absence,
holidays, professional meetings and seminars.

     During the term of this Agreement, Executive shall not, without the consent
of the Board of Directors of Bancorp or the Bank, accept other employment or
perform other services for compensation, or have any direct or indirect
ownership interest in any business in competition with the Bank. Notwithstanding
anything to the contrary contained herein, the expenditure of reasonable amounts
of time on personal investments and charitable activities shall not be deemed a
breach of this Agreement, provided that such activities do not materially
interfere with the performance by Executive of his obligations under this
Agreement. The Board of Directors of the Bank shall not unreasonably withhold
consent to Executive’s service as a member of the board of directors of other
companies.
          4. Compensation. Bancorp shall cause Bank to pay to Executive for all
services to be performed by Executive during the term of this Agreement;

  (a)   A Base Salary at the rate of $319,748 per annum, payable in
substantially equal periodic monthly payments in accordance with Bancorp’s and
the Bank’s practices for other executives, managerial, and supervisory
employees,

-2-



--------------------------------------------------------------------------------



 



      as such practices may be determined from time to time (the “Base Salary”);
and     (b)   Any annual increase in Base Salary, additional or special
compensation, such as incentive pay or other bonuses, based upon Executive’s
performance, as the Board of Directors of the Bank, in its discretion, may from
time to time determine, based upon annual incentive opportunities made available
to Executive by the Bank and upon other discretionary criteria deemed
appropriate by the Board of Directors of the Bank.

All such payments will be subject to such deductions as may be required to be
made pursuant to law, government regulation or order, or by agreement with, or
consent of, Executive.

  5.   Fringe Benefits. During the term of this Agreement:     (a)   Automobile.
Bancorp shall cause the Bank to provide to Executive a full-size automobile for
the exclusive use of Executive and payment of all proper company-related
expenses related to such automobile, including insurance costs. Executive shall
maintain the records relating to personal use as are required by Bank policy. To
the extent that the expenses described in this subsection are not paid directly
by Bancorp, Bancorp shall reimburse Executive in accordance with its expense
reimbursement policies, but in no event later than March 15 of the calendar year
following the calendar year in which the expenses are incurred.     (b)  
Memberships. Bancorp will cause the Bank to pay or reimburse Executive for the
following:

  (i)   all reasonable annual dues and membership expenses in two clubs selected
and joined by Executive in which memberships are used for or necessary to the
performance of Executive’s duties hereunder and all reasonable expenses incurred
in furtherance of or in connection with the transaction of the business of
Bancorp or the Bank hereunder at such clubs; and

-3-



--------------------------------------------------------------------------------



 



  (ii)   all reasonable annual dues and membership expenses in such civic and
lunch clubs selected by Executive as are necessary or useful to the performance
of Executive’s duties hereunder and all reasonable expenses incurred in
furtherance of or in connection with the transaction of the business of Bancorp
or the Bank hereunder at such civic and lunch clubs.

     All of the aforementioned amounts subject to reimbursement by the Bank to
Executive shall be subject to an accounting by Executive and approval by the
Bank. To the extent that the expenses described in this Section 5 are not paid
directly by Bancorp, Bancorp shall reimburse Executive in accordance with its
expense reimbursement policies, but in no event later than March 15 of the
calendar year following the calendar year in which the expenses are incurred.
          6. Additional Benefits. Bancorp shall cause the Bank to provide the
following additional benefits to Executive during the term of this Agreement:

  (a)   Executive shall be eligible to participate in any incentive plans or
arrangements (“Incentive Plans”) that Bancorp or the Bank may establish or
practices it may follow for the benefit of its executives as in effect from time
to time, and shall be entitled to receive any other bonus or discretionary
compensation payments as Bancorp or the Bank may determine from time to time.  
  (b)   Executive shall be entitled to paid vacations in accordance with the
Bank’s customary vacation practice. Executive shall also be entitled to all paid
holidays given by the Bank to its other executives.     (c)   Executive and his
dependents shall be entitled to participate in and receive benefits under any
qualified or supplemental employee pension plan, including any defined benefit
retirement plan or defined contribution retirement plan (“Retirement Plans”),
health and dental plan, disability plan, survivor income plan, and life
insurance plan or arrangement (“Welfare Plans”) made available by the Bank in
which Executive is currently eligible to participate, and any additional or
substitute Retirement or Welfare Plans Bancorp or the Bank may make available in
the future to its executives,

-4-



--------------------------------------------------------------------------------



 



      subject to and on a basis consistent with the terms, conditions, and
overall administration of such Retirement or Welfare Plans.     (d)   Commencing
on January 1, 2009 and on each of the following four successive anniversaries of
that date, provided that Executive remains employed with Bancorp or the Bank as
of such date, Bancorp shall credit $25,000 to Executive’s Discretionary
Contributions Account in the 2005 Princeton National Bancorp, Inc. Deferred
Compensation Plan (the “Deferred Compensation Plan”). Executive shall become
vested in these contributions in accordance with the following schedule:

Vesting Schedule

          Date Executive is Employed   Percentage
January 1, 2010
    20 %
January 1, 2011
    40 %
January 1, 2012
    60 %
January 1, 2013
    80 %
January 1, 2014
    100 %

The contributions described above and any earnings thereon shall be paid to
Executive in 5 substantially equal installments, with the first installment
being paid on the date the Participant attains age 61 (i.e., June 3, 2014) and
the remaining four installments being paid on each June 3rd of the following
four years. The contributions described above shall otherwise be made and
administered in accordance with the terms and conditions of the Deferred
Compensation Plan, including the provisions of Section 8(d) of the Deferred
Compensation Plan governing the timing and form of payments upon the Executive’s
death.

-5-



--------------------------------------------------------------------------------



 



          7. Termination.
     (a) Good Cause. The Board of Directors of Bancorp may terminate the
employment of Executive with Bancorp and the Bank at any time for “Good Cause.”
For purposes of the preceding sentence, “Good Cause” shall be deemed to exist
if:

  (i)   Executive shall engage in acts or omissions constituting dishonesty,
willful misconduct, intentional breach of fiduciary obligation or intentional
wrongdoing or malfeasance, in each case that results in substantial harm to the
business or property of Bancorp or the Bank;     (ii)   Executive shall be
convicted of a felony; or     (iii)   Executive shall continue to substantially
non-perform his assigned duties for a period of thirty (30) days after the Bank
has given written notice to Executive of such non-performance and its intention
to terminate the employment of Executive with Bancorp and the Bank because of
such non-performance.

          Without limiting the generality of the foregoing, the following shall
not constitute cause for the termination of the employment of Executive or the
modification or diminution of any of his authority hereunder:

  (i)   any personal or policy disagreement between Executive and Bancorp or the
Bank or any member of the Board of Directors of Bancorp or the Bank, or     (ii)
  any action taken by Executive in connection with his duties hereunder if
Executive acted in good faith and in a manner he reasonably believed to be in,
and not opposed to, the best interest of Bancorp or the Bank and had no
reasonable cause to believe his conduct was unlawful.

-6-



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary, in the event Bancorp
shall terminate the employment of Executive for cause hereunder, Bancorp shall
give at least thirty (30) days prior written notice to Executive specifying the
reason or reasons for Executive’s termination.
     (b) Voluntary Termination. Executive shall have the right at any time
during the term of this Agreement to terminate his employment with Bancorp upon
giving ninety (90) days written notice of said termination to Bancorp.
     (c) Good Reason. Executive may terminate his employment with Bancorp and
the Bank at any time for “Good Reason.” “Good Reason” shall be deemed to exist
if Executive terminates his employment because, without his express written
consent, (i) Bancorp breaches any of the terms of this Agreement, (ii) he is
assigned duties materially inconsistent with the duties and responsibilities
stated in the by-laws of Bancorp and the Bank for his positions, (iii) the
duties and responsibilities for the President stated in the by-laws of Bancorp
and the Bank, respectively, are amended to be materially inconsistent with the
duties and responsibilities that would typically be expected of a President of
Bancorp and the Bank, respectively, or (iv) Bancorp or the Bank changes by 50
miles or more the principal location in which Executive is required to perform
services. Upon the occurrence of any event referenced in (i) through (iv) above,
Executive shall, within ninety (90) days of such occurrence, provide Bancorp
notice of the existence of the condition. Upon receiving notice, Bancorp shall
have no more than thirty (30) days to remedy the condition. Executive shall have
two years from the date of the initial existence of one of the above events to
terminate his employment under this section.
     (d) Change in Control. A “Change in Control” shall be deemed to occur on
the earliest of:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership, as that term is defined
in Rule 13d-3 under the

-7-



--------------------------------------------------------------------------------



 



      Exchange Act, of capital stock of Bancorp entitled to exercise more than
twenty-five percent or more of the outstanding voting power of all capital stock
of Bancorp entitled to vote for the election of directors (“Voting Stock”);    
(ii)   The commencement by any entity, person, or group (other than Bancorp or a
subsidiary of Bancorp) of a tender offer or an exchange offer for more than
twenty percent of the outstanding Voting Stock of Bancorp;     (iii)   The
effective time of (A) a merger or consolidation of Bancorp with one or more
other corporation as a result of which the holders of the outstanding Voting
Stock of Bancorp immediately prior to such merger or consolidation hold less
than 75% of the Voting Stock of the surviving or resulting corporation or (B) a
transfer of 25% or more of the Voting Stock, or substantially all of the
property of Bancorp, other than to an entity of which Bancorp owns at least 50%
of the Voting Stock; or     (iv)   The effective time of (A) a merger or
consolidation of the Bank with one or more other corporations as a result of
which the holders of the outstanding Voting Stock of the Bank immediately prior
to such merger or consolidation hold less than 75% of the Voting Stock of the
surviving or resulting corporation or (B) a transfer of 25% or more of the
Voting Stock, or substantially all of the property of the Bank, other than to an
entity of which Bancorp or the Bank owns at least 50% of the Voting Stock.

     (e) Benefits Upon Termination. The following provisions will apply during
the term of this Agreement (i) if the employment of Executive with Bancorp or
the Bank is terminated by Bancorp or the Bank for any reason other than Good
Cause, (ii) if Executive terminates his employment with Bancorp or the Bank for
Good Reason, or (iii)

-8-



--------------------------------------------------------------------------------



 



if the employment of Executive with Bancorp or the Bank is terminated by Bancorp
or the Bank during the twenty-four month period following a Change in Control:
     (A) An amount equal to Executive’s aggregate Base Salary (at the rate most
recently determined) for a period equal to the greater of (x) twenty-four
months, or (y) the balance of the term of this Agreement pursuant to Paragraph 2
(the “Severance Period”), shall be paid to Executive in a lump sum within thirty
(30) days after the date of termination.
     (B) Executive or any other person entitled to receive benefits with respect
to Executive under any Incentive Plan, Retirement Plan, or any other plan or
program maintained by Bancorp or the Bank shall receive any and all benefits
accrued under such Plan or other plan or program, to the date of termination of
employment, the amount, form and time of payment of such benefits to be
determined by the terms of such Incentive Plan and Retirement Plan and other
plan or program, and Executive’s employment shall be deemed to have terminated
by reason of retirement under each such Plan or other plan or program under
circumstances that have the most favorable result for Executive thereunder.
Payment shall be made at the earliest date permitted under any such Plan or
other plan or program. Notwithstanding the foregoing, this subsection (B) shall
be interpreted in a manner that is consistent with Code Section 409A and the
timing of payments to the Executive shall be not be changed to the extent that
doing so would cause another plan or program to violate the requirements of Code
Section 409A and for the Executive to incur excise taxes, interest costs or
both.
     (C) During the Severance Period, Executive and his spouse and other
dependents will continue to be covered by all Welfare Plans in which he and his
spouse and other dependents were participating immediately prior to the date of
his termination as if he continued to be an employee of Bancorp or the Bank, and
Bancorp will, or will cause the Bank to, continue to pay the costs of coverage
of Executive and his spouse and other dependents under such Welfare Plans on the
same basis as is applicable to active employees covered thereunder; provided
that,

-9-



--------------------------------------------------------------------------------



 



if participation in any one or more of such Welfare Plans is not possible under
the terms thereof, Bancorp will, or will cause the Bank to, provide
substantially identical benefits. If the Company determines that coverage under
the Company’s Welfare Plans can not continue without jeopardizing the tax
favored status of such plans or that value of such benefits to Executive, his
spouse and other dependents exceeds the amount eligible for exemption as
separation pay under Treas. Reg. 1.409-1(b)(9) then, no later than the March 15
of the calendar year following the calendar year in which Executive’s employment
terminates, the Company may make a lump sum cash payment to Executive equal to
the value of such benefits.
     (f) If the employment of Executive with Bancorp or the Bank is terminated
by Bancorp or the Bank for Good Cause or by the voluntary action of Executive
without Good Reason, other than due to a Change in Control, Executive’s Base
Salary (at the rate most recently determined) and a bonus (a pro rata portion of
the bonus paid for the most recent calendar year) shall be paid through the date
of his termination, and Bancorp shall have no obligation to Executive or any
other person under this Agreement. Such termination shall have no effect upon
Executive’s other rights, including but not limited to rights under any
Incentive, Retirement or Welfare Plan.
          8. Death. If Executive dies during the term of this Agreement, Bancorp
agrees to cause the Bank:
     (a) to pay to his beneficiary an amount equal to Executive’s aggregate
annual Base Salary (at the rate most recently determined) in a lump sum payment
no later than March 15 of the calendar year following the calendar year in which
Executive’s death occurs;
     (b) during the one year period following Executive’s death, (the “Death
Benefit Period”), to cover the spouse and other dependents of Executive under
all Welfare Plans in which Executive and his spouse and other dependents were
participating immediately prior to the date of his death as if he continued to
be an employee of Bancorp or the Bank; provided that, if participation in any
one or more of such plans and arrangements is

-10-



--------------------------------------------------------------------------------



 



not possible under the terms thereof, Bancorp will, or will cause the Bank to,
provide substantially identical benefits; and
     (c) for a period of twenty-four (24) months following the Death Benefit
Period, to cover the spouse and other dependents of Executive under all Welfare
Plans in which Executive and his spouse and other dependents were participating
immediately prior to the date of his death as if he were a retired employee of
Bancorp or the Bank; provided that, if participation in any one or more of such
plans and arrangements is not possible under the terms thereof, Bancorp will, or
will cause the Bank to, provide substantially identical benefits.
Any death benefits payable under this Paragraph 8 are in addition to any other
benefits due to Executive or his beneficiaries or dependents from Bancorp,
including, but not limited to, payments under any of the Incentive, Retirement
and Welfare Plans.
          9. Disability. If Executive incurs a Disability during the term of
this Agreement, Executive’s obligation to perform such services hereunder will
terminate and in such event Bancorp agrees to cause the Bank:
     (a) to continue to pay Executive his aggregate Base Salary (at the rate
most recently determined) from the date of onset of such Disability until such
time as Executive is eligible to receive disability benefits under the Bank’s
disability plan, as presently or hereafter in effect (the “Disability Period”);
and

-11-



--------------------------------------------------------------------------------



 



     (b) during the Disability Period and such period of time as Executive is
eligible to receive disability benefits under the Bank’s disability plan, to
continue to cover Executive and his dependents under all Welfare Plans in which
Executive and his spouse and other dependents were participating immediately
prior to the date of onset of such Disability as if Executive continued to be an
employee of Bancorp or the Bank; provided that, if participating in any one or
more of such plans and arrangements is not possible under the terms thereunder,
Bancorp will provide, or cause the Bank to provide, substantially identical
benefits.
          Notwithstanding the foregoing, any payments to Executive pursuant to
this Paragraph 9 shall be reduced by the amount of any disability benefits
otherwise payable to Executive under any disability program maintained by
Bancorp or the Bank. Amounts payable to Executive under this Paragraph 9 shall
continue to be paid to a beneficiary designated in writing by him if he dies
during the Disability Period. If Executive is receiving benefits hereunder and
his disability ceases, his benefits under this Paragraph 9 shall terminate,
provided that if his employment with Bancorp and the Bank does not recommence
(because no offer of re-employment in the same position is made), the benefits
he is then receiving under this Paragraph 9 shall continue for a period of
twelve additional months. For purposes of this Agreement, the term “Disability”
shall mean a physical or mental disability, as determined by an independent
physician selected with the approval of both Bancorp and Executive, which will
render Executive incapable of performing his duties under this Agreement for six
consecutive months.
          10. Indemnity. Bancorp shall indemnify Executive to the extent
provided in Article VIII, Sections 1, 2, 3, 4 and 5 of the by-laws of Bancorp,
as may be amended from time-to-time.
          11. Setoff. The payments or benefits payable to or with respect to
Executive or his spouse or beneficiary pursuant to this Agreement shall not be
reduced by the amount of any claim, counterclaim, recoupment defense or other
right of Bancorp or the Bank against Executive or his spouse or other
beneficiary or obligation of Executive or his spouse or other beneficiary owing
to Bancorp or the Bank. The payment or benefits payable to or with respect to
Executive or his spouse or other beneficiary after termination of employment as
a result of a change in control shall be absolute and unconditional. No payments
or benefits payable to or with respect

-12-



--------------------------------------------------------------------------------



 



to Executive pursuant to this Agreement shall be reduced by any amount Executive
or his spouse or other beneficiary may earn or receive from employment with
another employer or from any other source. All amounts so payable by Bancorp and
the Bank shall be paid without notice or demand. Each and every such payment
made by Bancorp or the Bank shall be final, and Bancorp and the Bank will not
seek to recover all or any part of such payment from Executive or from
whomsoever may be entitled thereto, for any reason whatsoever.
          12. Confidentiality. Executive acknowledges that preservation of a
continuing business relationship between Bancorp, the Bank and their respective
customers, representatives and employees is of critical importance to the
continued business success of Bancorp and the Bank and that it is the active
policy of Bancorp and the Bank to guard as confidential certain information not
available to the public and relating to the business affairs of Bancorp and the
Bank. In view of the foregoing, Executive agrees that he shall not during the
term of this Agreement and at any time thereafter, without the prior written
consent of Bancorp, disclose to any person or entity any such confidential
information that was obtained by Executive in the course of his employment with
Bancorp or the Bank. This section shall not be applicable if and to the extent
Executive is required to testify in a legislative, judicial or regulatory
proceeding pursuant to an order of Congress, any state or local legislature, a
judge, or an administrative law judge or is otherwise required by law to
disclose such information.
          13. Bancorp Assignment. Neither Bancorp nor Executive may assign this
Agreement without the other party’s prior written consent, except that Bancorp’s
obligations hereunder shall be binding legal obligations of any successor to all
or substantially all of Bancorp’s business by purchase, merger, consolidation or
otherwise.
          14. Executive Assignment. No interest of Executive or his spouse or
other beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment or other alienation or encumbrance
of any kind, nor may such interest or right to receive payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or his spouse or other
beneficiary, including claims for alimony, support, separate maintenance and
claims in bankruptcy proceedings.

-13-



--------------------------------------------------------------------------------



 



          15. Benefits Unfunded. All rights under this Agreement of Executive
and his spouse or other beneficiary, shall at all times be entirely unfunded,
and no provision shall at any time be made with respect to segregating any
assets of Bancorp or the Bank for payment of any amounts due hereunder. Neither
Executive, nor his spouse or other beneficiary shall have any interest in or
rights against any specific assets of Bancorp or the Bank, and Executive and his
spouse and other beneficiaries shall have only the rights of a general unsecured
creditor of Bancorp and the Bank.
          16. Waiver. No waiver by any party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any other
provisions or conditions at the same time or at any prior or subsequent time.
          17. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original.
          18. Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.
          19. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives and
successors.
          20. Notice. Notices required under this Agreement shall be in writing
and sent by registered mail, return receipt requested, to the following
addresses or to such other address as the party being notified may have
previously furnished to the other party by written notice.

         
 
  If to Bancorp:   Princeton National Bancorp, Inc.
 
      606 South Main Street
 
      Princeton, Illinois 61356
 
       
 
      Attention: Chairman of the Board
 
       
 
  If to Executive:   Tony J. Sorcic
 
      c/o Princeton National Bancorp, Inc.
 
      606 South Main Street
 
      Princeton, Illinois 61356

-14-



--------------------------------------------------------------------------------



 



          21. Applicable Law. This Agreement shall be construed and interpreted
pursuant to the laws of the State of Illinois.
          22. Entire Agreement. This Agreement contains the entire agreement
between Bancorp and Executive and supersedes any and all previous agreements,
written or oral, between the parties relating to the subject matter hereof,
including the Prior Agreement. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by Bancorp and Executive.
          23. Withholding. Bancorp or the Bank may withhold from any payment
that it is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.
          24. Headings. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement.
          25. Compliance with Section 409A. Notwithstanding anything contained
herein to the contrary, if at the time of a termination of employment,
(i) Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986 (the “Code) , and the regulations and guidance
thereunder in effect at the time of such termination (“409A”), and, (ii) any of
the payments or benefits provided hereunder may constitute “deferred
compensation” under 409A, then, and only to the extent required by such
provisions, the date of payment of such payments or benefits otherwise provided
shall be delayed for a period of up to 6 months following the date of
termination. The parties intend, however, that this Agreement shall be exempt
from the 409A as either a separation pay arrangement under Treas. Reg.
1.409A-1(b)(9) or a short term deferral of compensation under 1.409A-1(b)(4). In
addition, the provisions of this Agreement relating to Code Section 409A and the
severance provisions of Section 7 of this Agreement are effective January 1,
2005.

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Executive has hereunto set his hand, and Bancorp
has caused this Agreement to be executed in its name and on its behalf, all as
of the day and year first written above.

                  PRINCETON NATIONAL BANCORP, INC.      
 
           
 
  By:   /s/ Craig O. Wesner    
 
           
 
      Craig O. Wesner,    
 
      Chairman of the Board of Directors    
 
           
 
      /s/ Tony J. Sorcic    
 
           
 
      Tony J. Sorcic, Executive    

-16-